
	

114 SRES 457 ATS: Relative to the death of Conrad Ray Burns, former United States Senator for the State of Montana.
U.S. Senate
2016-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 457
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2016
			Mr. McConnell (for himself, Mr. Reid, Mr. Tester, Mr. Daines, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Conrad Ray Burns, former United States Senator for the State of Montana.
	
	
 Whereas Conrad Ray Burns was born in Gallatin, Missouri in 1935, and married Phyllis Jean Kuhlmann in 1967;Whereas Conrad Ray Burns served in the United States Marine Corps from 1955 to 1957, serving in Japan and Korea;Whereas Conrad Ray Burns served as Yellowstone County Commissioner from 1986 to 1988;Whereas Conrad Ray Burns was first elected to the United States Senate in 1988 and served three terms as a Senator from the State of Montana with honor and distinction;Whereas Conrad Ray Burns was the longest-serving Republican Senator from the State of Montana: Now, therefore, be it
		
	
 That the Senate has heard with profound sorrow and deep regret the announcement of the death of the Conrad Ray Burns, former member of the United States Senate;
 That the Secretary of the Senate communicate these resolutions to the House of Representatives and transmit an enrolled copy thereof to the family of the deceased.That when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the late Conrad Ray Burns.
		
